Title: Enclosure: Resolutions from Frederick County, Virginia, Citizens, 5 November 1793
From: Frederick County, Virginia, Citizens
To: Washington, George


            
              [Winchester, Va., 5 November 1793]
            
            At a numerous meeting of the Inhabitants of Frederick County at the Court House in
              Winchester on Tuesday the fifth day of november 1793 for the purpose of taking under
              Consideration the Proclamation of the President of the United States, declaring the
              neutrality of the said States in the present European War—Alexander White is appointed
              Chairman and John Peyton Clerk.
            Resolved that in the opinion of this meeting the late Proclamation of the President
              declaring the neutrality of the United States and enjoining a conduct friendly and
              impartial towards all the Belligerent Powers of Europe was a well
              timed Constitutional measure, and holds a conspicuous place among the many great and
              important services rendered by him to his native Country.
            Resolved that this meeting consider it as an incumbent duty to express their
              approbation of the said Proclamation, and of the measures which have been pursued for
              enforcing the same, as a tribute justly due to the Wisdom, the vigilance, and
              unremitted attention of our Fellow Citizen in the discharge of the important Duties of
              his high Office, more especially as attempts have been made to censure his Conduct
              therein, and to induce a belief that it does not accord with the general Sentiments
              and Wishes of the American People—This meeting are duly impressed with the important
              truth “That the Sovereignty of the United States is vested in the People”—but it being
              impracticable to exercise that Sovereignty either in their individual or collective
              capacity—they have wisely instituted Governments, General and particular, and have
              transferred to them every power deemed necessary to secure Peace and Liberty and
              promote the general Welfare.
            Resolved that it is through the several Departments of Governments alone that the
              Will of the People can be manifested or their power exerted. That the Officers of
              those Departments (although amenable to the People for their Conduct in the various
              ways prescribed by the Laws and Constitutions of the Union and of the several States)
              in the exercise of their proper functions ought to be respected and obeyed—That an
              appeal to the People at large in opposition to any Constitutional Act of Government is
              inconsistent with the principles of Civil Society, and in all cases would prove
              destructive of that Peace and Order for the support of which Governments are
              instituted—That should the ministers or agents of Foreign nations appeal or propose to
              appeal from the decisions of the Excutive of the United States in matters respecting
              their mission, to any other Department of Government, or to the People; every attempt
              of that kind ought to meet the most pointed disapprobation of the Citizens of the
              United States as a measure evidently tending to introduce civil dissention, discord,
              and corruption; and finally to endanger the existence of the Government itself.
            Resolved that this meeting retain a grateful remembrance of the distinguished
              Services rendered to our Country by the French nation—that they
              wish to cultivate her Friendship and Alliance, to see her Government assimilated to
              our own by the establishment of a free Republic as the best foundation of her
              prosperity and an additional cement of our union.
            Resolved as the opinion of this meeting that the United States are not bound by the
              existing Treaties with France to engage in the present War against any of the European
              nations—That such a measure would prove destructive of the dearest interests of
              America without rendering any essential service to France—On the contrary that she
              would be thereby deprived of the advantages she now recieves from our neutrality.
            Resolved that a Copy of the several foregoing Resolutions be forthwith transmitted to
              the President of the United States And that they also be published in the Winchester
                Gazettes.
            
              TesteJohn Peyton
                Clk
              Alexr White Ch: M.
            
          